Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JP2017-210221, filed on 10/31/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 was compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claims 1-16 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a brightness information acquisition unit”; “a brightness measurement unit”; “a transmittance calculation unit” in claim 1.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-20 of application 16/837707 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/835964. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below. Claims 1-20 of 16/837707 are therefore not patentably distinct from the applications 16/835964.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No.16/835964 (US20200228693)
Instant Application NO. 16/837707


 an optical finder for observing an optical image of a subject using an eyepiece portion; a display device that displays information; a half mirror that is arranged on an optical path of the optical finder;

 an electronically variable neutral density filter that is inserted on a subject side from the half mirror on the optical path of the optical finder; 

a brightness information acquisition unit that acquires brightness information of external light; 

a brightness measurement unit that measures brightness of the incident external light; and

 a transmittance calculation unit that calculates transmittance of the electronically 



an optical finder for observing an optical image of a subject using an eyepiece portion; a display device that displays information; a half mirror that is arranged on an optical path of the optical finder; 


an electronically variable neutral density filter that is inserted on a subject side from the half mirror on the optical path of the optical finder and is divided into a plurality of regions; 

a brightness information acquisition unit that acquires brightness information of external light; 


a brightness measurement unit that measures brightness of the incident external light for each of the plurality of regions; and 

a transmittance calculation unit that calculates transmittance of the electronically variable neutral 





3. The finder apparatus according to claim 1, further comprising: a brightness control unit that maintains relative brightness between the information and the external light transmitted through the electronically variable neutral density filter and 28 the half mirror in the eyepiece portion at a designated value by controlling display brightness of the information of the display device for each region corresponding to each of the plurality of regions depending on the calculated transmittance.
4. The finder apparatus according to claim 2, further comprising: a brightness control unit that maintains relative brightness between the information and the external light transmitted through the electronically variable neutral density filter and the half mirror in the eyepiece portion at a designated value by controlling display 




5. The finder apparatus according to claim 3, wherein the brightness control unit performs control for maintaining the relative brightness for a region in which the transmittance is changed by greater than or equal to a threshold value among the plurality of regions.
6. The finder apparatus according to claim 4, wherein the brightness control unit performs control for maintaining the relative brightness in a case where the transmittance is changed by greater than or equal to a threshold value.  

6. The finder apparatus according to claim 4, wherein the brightness control unit performs control for maintaining the relative brightness for a region in which the transmittance is changed by greater than or equal to a threshold value among the plurality of regions.
7. The finder apparatus according to claim 3, wherein the brightness control unit performs control for maintaining the relative brightness in a case where the brightness of 




8. The finder apparatus according to claim 4, wherein the brightness control unit performs control for maintaining the relative brightness for a region in which the brightness of the external light is greater than or equal to a threshold value among the plurality of regions.
9. The finder apparatus according to claim 5, wherein the brightness control unit performs control for maintaining the relative brightness in a case where the brightness of the external light is greater than or equal to a threshold value.  

9. The finder apparatus according to claim 5, wherein the brightness control unit performs control for maintaining the relative29 brightness for a region in which the brightness of the external light is greater than or equal to a threshold value among the plurality of regions.
11. The finder apparatus according to claim 1, wherein the optical finder guides the optical image of the subject based on the external light incident through a finder window to the eyepiece portion.  

11. The finder apparatus according to claim 1, wherein the optical finder guides the optical image of the subject based on the external light incident through a finder window to the eyepiece portion.


12. The finder apparatus according to claim 2, wherein the optical finder guides the optical image of the subject based on the external light incident through a finder window to the eyepiece portion.
13. The finder apparatus according to claim 1, wherein the optical finder guides the optical image of the subject based on the external light incident through an imaging optical system to the eyepiece portion.  

13. The finder apparatus according to claim 1, wherein the optical finder guides the optical image of the subject based on the external light incident through an imaging optical system to the eyepiece portion.
14. The finder apparatus according to claim 1, wherein the electronically variable neutral density filter is a neutral density filter using an electrochromic element.  

14. The finder apparatus according to claim 1, wherein the electronically variable neutral density filter is a neutral density filter using an electrochromic element.
15. An imaging apparatus comprising: the finder apparatus according to claim 1; an imaging element that outputs a signal indicating the optical image of the subject; and a transmittance control unit that controls the transmittance of the electronically 




16. The imaging apparatus according to claim 15, wherein a plurality of transparent electrodes are arranged in the electronically variable neutral density filter in correspondence with the plurality of regions, and the transmittance control unit controls the transmittance by applying a voltage to the plurality of transparent electrodes.
Claim 17 same as 1.

18. The method of controlling the finder apparatus according to claim 17, further comprising: a relative brightness control step of maintaining relative brightness between the information and the external 




19. The method of controlling the finder apparatus according to claim 17, further comprising: a brightness control step of maintaining relative brightness between the information and the external light transmitted through the electronically variable neutral density filter and the half mirror at a designated value by controlling display brightness of the information of the display device for each region corresponding to each of the plurality of regions depending on the calculated transmittance.
20. A finder apparatus comprising: an optical finder for observing an optical image of a subject using an eyepiece portion; a 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698